Hart, J. (after stating the facts). Counsel for the plaintiff seek to reverse the judgment on the ground that the $200 note, the proceeds of which are alleged to have been converted by the defendant, did not belong to the estate of Henry Haynes, deceased; and that she was not required to probate her claim against his estate. We cannot agree with counsel in this contention. The contract which we have copied in part in our statement of facts provides that the rent notes when executed each year should be deposited by the said Tennie B. Pool in the Bank of Morrilton for collection and when collected should be placed to the credit of Henry Haynes. Continuing, the contract further provides that said payments should cease, and that all of said property, in-eluding any unpaid or unused portion of said annual payment, should pass and become the property of Tennie B. Pool, at the death of Henry Haynes. Henry did not die until October, 1914. It was the evident intention of the parties, by the contract to provide a fund for the support and maintenance of Henry Haynes during his lifetime, and that only the unused portion thereof should go to Tennie B. Pool at his death. It is true that the note was not actually collected until after Henry Haynes died, but the proceeds were used and applied toward the payment of his last illness and his funeral expenses. We think under the contract that it was the intention of the parties that the note should belong to Henry Haynes when it was deposited in the bank and that only the unused portion of it should go to Tennie B. Pool after his death. It then became a part of his estate when he died. In the first place, the evidence for the defendant shows that the proceeds of the note were applied to the payment of the expenses of the last illness and funeral expenses of Henry Haynes, deceased, and that no unused portion was left. On the other hand, if it should be contended that his other property should have been devoted'to that purpose and that Tennie B. Pool was entitled to the proceeds of the $200 note, she should have presented her claim to the administrator, duly authenticated, within the time required by the statute. See Acts of 1907, page 1170. This she did not do, and for that reason her claim against his estate is barred. It follows that the judgment will be affirmed.